Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 23-32 are all the claims.
2.	Claims 23, 27-28 and 31 are amended in the Response of 7/20/2022. 
3.	Claims 23-32 are all the claims under examination.

Withdrawal of Objections
Claim Objections
4.	The objection to Claims 23, 27-28 and 31 because of informalities is withdrawn.
a) Claim 23.S1 at line 7 has been amended to recite “wherein the portion A antibody comprises…” and the paragraph has been indented as for the “wherein” clause for the portion B antibody in the same step.
b) Claim 23.S1 at line 12 has been amended to recite “
c) Claim 23.S1 at line 18 has been amended to delete the phrase comprising “are able to link together.” 
d) Claim 23.S4 has been amended to recite “wherein , in vitro, is mediated by the split intein comprising the Ic and the In in the presence of a sulfhydryl compound, wherein the trans-splicing, in vitro, occurs at a temperature of 4-37°C, is continued for 5-20 min, and the concentration of the sulfhydryl compound is 0.05-2 mM and the split intein is Npu DNA E or Ssp DnaE, and
wherein the Fc chain of the second heavy chain in portion A antibody is fused to the VH+CH1 chain of the second heavy chain in portion B antibody by the Ic/In linkage of the part A of the hinge and the part B of the hinge of the second heavy chain.” 
e) Claim 23.S4 has been amended to recite “, in vitro,”.
f) Claim 27 has been amended to recite “with a hole 
g) Claim 28 has been amended to recite “and wherein in the CH3 domain of the second heavy chain…”
h) Claim 31 has been amended to recite “, in vitro,”.
 
Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 23-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 23-32 for the phrase “a part A of the hinge” and “a part B of the hinge” is withdrawn. Applicants have amended Claim 23 to include the two “wherein” clauses that more clearly explain the hinge region aspects for the different portions of the antibody and there relation to the transplicing of the intein.

	b) The rejection of Claims 23.S1 -32 for the phrase “wherein the part A of the hinge of the second heavy chain and the part B of the hinge of the second heavy chain are able to link together to form the hinge of the second heavy chain…” is withdrawn in view of the first method step, 23.S1. which does not effectuate the formation of the hinge for the second heavy chain absent the subsequent steps in the generic method, most notably, method step S4 for the trans-splicing of the intein.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
The present disclosure discloses a method for expressing and preparing a bivalent bispecific antibody expressed in a suitable prokaryotic or eukaryotic cell system, separated and purified by high-performance affinity chromatography, and then spliced, in vitro, by the trans-splicing reaction mediated by  the intein, Npu DNA E or Ssp DNaE, at a temperature of 4-37°continuous for 5-20 min and at the concentration of a sulfhydryl compound of 0.05-2 mM in order to prepare the bivalent specific antibody and an immune hybrid protein thereof:

    PNG
    media_image1.png
    486
    531
    media_image1.png
    Greyscale
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 23-32 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643